Citation Nr: 0203514	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, that denied an evaluation in excess 
of 10 percent for the veteran's service-connected anxiety 
reaction.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Anxiety disorder is controlled by continuous medication 
and is not productive of occupational and social impairment 
with occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the present case, the rating action of August 2000 and the 
statement of the case dated in December 2000, provided the 
veteran with information regarding the evidence necessary to 
complete his claim.  In addition, he was specifically advised 
of the enactment of the VCAA and its underlying provisions in 
a June 2001 letter.  Furthermore, VA has made attempts to 
obtain all pertinent medical evidence that has been 
identified by the record, and has afforded the veteran a 
recent VA examination in July 2000.  Thus, the RO has met its 
duty under the VCAA to assist the veteran with respect to 
this claim, and there is no prejudice to him in deciding the 
claim at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In a June 1945 rating decision, the RO granted service 
connection for psychoneurosis, mixed type, and assigned a 50 
percent rating.  The RO recharacterized the disability as 
anxiety reaction in April 1948, and reduced the rating to 10 
percent.  The RO continued the 10 percent rating in a June 
1978 decision.

In April 2000, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability 
stating that his condition had worsened over the years.  He 
requested a new examination.

During the July 2000 VA psychiatric examination, the examiner 
noted that the veteran did not talk about any intense anxiety 
symptoms, but referred frequently to chronic tachycardia.  He 
also noted that the veteran underwent a heart procedure in 
1996 and had not had a problem with a rapid heartbeat since.  
When asked how his anxiety symptoms had worsened recently, 
the veteran responded, " I'm getting old, that's the whole 
problem."  His most distressing problem was his worsening 
memory.  He said that his forgetful memory frustrated him and 
that he was not able to work as long as he used to.  
Specifically, he said that he was not able to work more than 
three hours a day, but attributed this to aging and not to 
anxiety symptoms.  He denied most other symptoms or 
attributed them to physical limitations associated with the 
normal aging process.  He said he had been taking Propanolol 
for anxiety symptoms as prescribed by his primary care 
provider.  He participated in psychological testing and 
appeared to give it his best effort, but the MMPI-2 
(Minnesota Multiphasic Personality Inventory) was deemed 
invalid due to indiscriminate responses.  The veteran came to 
the examination casually dressed and well groomed.  He was 
pleasant and affable, and had good eye contact.  His speech 
was spontaneous at an increased rate and rhythm and he was 
tangential and verbose.  At times, he was overattentive to 
details and at other times vague.  He was oriented times 
three.  His recent, remote and intermediate memory was within 
normal limits.  His mood appeared euthymic and his affect was 
congruent to mood.  Insight and judgment were good.  The 
examiner noted that the veteran experienced rapid and 
pressured speech and intermittently disturbed sleep at 
various times throughout his life.  He said that any other 
distresses appeared to be related to the normal aging 
process, which the veteran readily acknowledged.  The veteran 
was given a diagnostic impression of anxiety disorder and a 
global assessment of functioning (GAF) score of 72. 

The RO continued a 10 percent rating for the veteran's 
anxiety reaction in an August 2000 rating decision.

A VA outpatient clinic report dated in September 2000 notes 
that the veteran was pleasant, relaxed and cooperative.  He 
was not given a psychiatric assessment.  

In his notice of disagreement dated in November 2000, the 
veteran said that he strongly disagreed with the 10 percent 
rating and that his disability more closely met the criteria 
for a 30 percent rating.  He said he suffered from increased 
depression, chronic sleep deprivation, memory loss and was 
unable to focus on completing work tasks.  He also said that 
he was on increased medication for his nerves.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's psychiatric disability must be 
assessed in the context of its entire history although it is 
his present level of disability that is of primary concern.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

The rating criteria for an anxiety disorder provides that a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal,) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work or school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  For a 100 percent rating, 
there must be total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his anxiety 
symptomatology does not more nearly approximate the criteria 
for a 30 percent rating than the currently assigned 10 
percent rating.  Findings at the VA examination in July 2000 
show that the veteran looked younger than his stated age of 
81, and was casually dressed and well groomed.  He was also 
pleasant, affable and had good eye contact.  In fact, the 
veteran cited pleasantness as an interpersonal strength.  He 
was similarly found to be pleasant, relaxed and cooperative 
at a VA outpatient clinic visit in September 2000.  The 
examiner at the July 2000 examination pointed out that the 
veteran did not talk about any intense anxiety symptoms, and 
said when asked how his anxiety symptoms had worsened, the 
veteran responded "I'm getting old, that's the whole 
problem."  Despite the veteran's concerns regarding his 
memory, it was found on examination to be within normal 
limits with respect to recent, remote and intermediate 
memory.  Moreover, the veteran's "forgetfulness" was 
attributed to his advancing age, not to his psychiatric 
disability.  There were no reports of suspiciousness or panic 
attacks at this examination.  

While the veteran had reported taking increased medication 
for depression, this is consistent with the current 10 
percent rating requiring continuous medication to control 
symptoms.  Although the veteran has complained of sleep 
problems, which is one criterion for a 30 percent rating, it 
is not of the severity contemplated for a 30 percent rating.  
In this regard, the examiner in July 2000 said that the 
veteran had intermittent disturbed sleep which had occurred 
at various times throughout the veteran's life.  This does 
not satisfy the criterion for a 30 percent rating requiring 
chronic sleep impairment.  As to other possible symptoms, the 
examiner said that "any other distress appears to be related 
to the normal aging process, which [the veteran] readily 
acknowledges."  

Following the July 2000 psychiatric examination, the veteran 
was given a GAF score of 72 which, according to the 
Diagnostic Criteria from DSM-IV, represents no more than 
slight impairment in social, occupational or school 
functioning.  Specifically, it represents symptoms, that if 
present, are transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument).  While the GAF assessment is not 
necessarily determinative of the degree of the veteran's 
anxiety disability, the analysis of his symptomatology and 
full consideration of his history best approximates a 10 
percent evaluation and is insufficient to meet the criteria 
for a 30 percent evaluation.  38 C.F.R. § 4.132, Diagnostic 
code 9400.  

Furthermore, there is no showing that the veteran's anxiety 
disorder presents such an exceptional or unusual disability 
picture as to warrant the assignment of an evaluation higher 
than 10 percent on an extra-schedular basis.  See 38 C.F.R. § 
3.321.  Specifically, the record is devoid of evidence 
showing that the veteran's psychiatric symptomatology results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  The veteran is 
currently 81 years of age, and while he contends that he is 
not able to work more than three hours a day, this has been 
attributed to his age, not his psychiatric disorder.  
Furthermore, there is no evidence that the psychiatric 
disorder has required frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of the requisite factors for an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), the Board is not required to remand 
this claim to the RO for the procedural actions outlined 
therein.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent for an anxiety 
disorder under VA's schedule for rating mental disorders.  
Consequently, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for an 
anxiety disorder is denied.


REMAND

In October 2001, the RO denied service connection for hearing 
loss and for tinnitus. The veteran expressed his disagreement 
with this decision in a February 2002 notice of disagreement.  
By filing the notice of disagreement, the veteran has 
initiated appellate review of the issues of service 
connection for hearing loss and tinnitus.  The next step in 
the appellate process is for the RO to issue the veteran a 
statement of the case (SOC) summarizing the evidence relevant 
to these issues, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determinations.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, this case must be remanded to the RO for the 
issuance of a statement of the case.  Id.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran a SOC 
with respect to his claim of entitlement 
to service connection for hearing loss 
and tinnitus; the SOC should include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



